          Case
AO 106 (Rev. 04/10) 2:20-mj-00545-DUTY
                    Application for a Search Warrant        Document 1 Filed 02/06/20 Page 1 of 50 Page ID #:1

                                         UNITED STATES DISTRICT COURT
                                                                        for the
                                                            Central District
                                                         __________  Districtofof
                                                                                California
                                                                                  __________

                   In the Matter of the Search of                          )
           (Briefly describe the property to be searched or identify the   )
                           person by name and address)                     )    Case No. 2:20-MJ-545
    A business located on the second floor of the                          )
    commercial building located at 30 South San                            )
    Gabriel Boulevard, Pasadena, California 91107,                         )
    described further in Attachment A-1                                    )
                                                                           )

                                                APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):
      See Attachment A-1
located in the Central District of California, there is now concealed (identify the person or describe the property to be seized):
      See Attachment B
          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                     evidence of a crime;
                     contraband, fruits of crime, or other items illegally possessed;
                     property designed for use, intended for use, or used in committing a crime;
                     a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
            Code Section                                                          Offense Description
        See Attachment B                                                          See Attachment B


          The application is based on these facts:
                 See attached Affidavit
                   Continued on the attached sheet.
        Delayed notice of              days (give exact ending date if more than 30 days:                               ) is requested
      under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                               Applicant’s signature

                                                                                         Special Agent Manuel Gonzales,
                                                                               U.S. Department of Labor, Office of Inspector General
Sworn to before me and signed in my presence.                                                  Printed name and title


Date:
                                                                                                 Judge’s signature

City and state: Los Angeles, California                                                        Hon. Steve Kim
                                                                                               Printed name and title
AUSA: Lauren Restrepo x3825
Case 2:20-mj-00545-DUTY Document 1 Filed 02/06/20 Page 2 of 50 Page ID #:2



                            ATTACHMENT A-1
PREMISES TO BE SEARCHED

     The second floor office space of the commercial building

located 30 South San Gabriel Boulevard, Pasadena, California

91107 (the “SUBJECT PREMISES”).      The commercial building has
light brown brick on the front façade of the building and grey

decorative signage reading, “décor” “globally inspired”.          There

is a store glass window between two brick columns with the

number “30” on each column, which are clearly visible from the

street.   The front door is glass with a rustic brown wood frame.

A sign on the door instructs customers to enter through the side

door of the building, which is accessible through an alleyway

facing north.   The SUBJECT PREMISES is accessed via a stairway
inside the rear portion of the building, next to the restroom.

     The SUBJECT PREMISES to be searched includes (a) all rooms,

porches, containers, storage spaces, and safes in the SUBJECT

PREMISES; and (b) any digital devices found at the SUBJECT

PREMISES.




                                       i
Case 2:20-mj-00545-DUTY Document 1 Filed 02/06/20 Page 3 of 50 Page ID #:3



                              ATTACHMENT B

I.   ITEMS TO BE SEIZED
          The items to be seized are evidence, contraband,

fruits, or instrumentalities of violations of 18 U.S.C. § 1546

(Fraud and misuse of visas, permits, and other documents); 18

U.S.C. § 371 (Conspiracy); 18 U.S.C. § 1341 (Mail fraud); and 18

U.S.C. § 1343 (Wire fraud) (the “Subject Offenses”), namely:

          a.     Records, documents, checks, letters, invoices,

promissory notes, correspondence, telephone facsimile records,

faxes, applications, employment contracts, employment

questionnaires, job offer letters, timesheets, or other

documents relating to fraudulent H-1B visa petitions submitted

by Smallboard.com, dba OneAxis (“Smallboard”) for H-1B visa

beneficiaries;

          b.     Records, documents, and correspondence related to

payroll issues or guidance for communicating with any

governmental entity related to fraudulent H-1B visa petitions or

fraudulent prospective H-1B visa petitions;

          c.     Records, documents, and correspondence related to

any investigation or inquiry by the USCIS or the DOL;

          d.     Financial records, including bank statements,

check registers, cancelled checks, deposit items, financial

instruments, wire transfers, invoices, general ledgers, and

receipt books related relating to fraudulent H-1B visa petitions

submitted by Smallboard for H-1B visa beneficiaries;


                                       i
Case 2:20-mj-00545-DUTY Document 1 Filed 02/06/20 Page 4 of 50 Page ID #:4



          e.    Documents, records, and contracts involving

Smallboard and end-clients, including Engineer’s Associates,

Inc. and SAS Advisory Systems, related to fraudulent H-1B visa

petitions;

          f.    Names, phone numbers, addresses, work contracts,

rosters, and job descriptions of employees of, or other

personnel at, Smallboard; and

          g.    Any digital device which is itself or which
contains evidence, contraband, fruits, or instrumentalities of

the Subject Offenses, and forensic copies thereof.

          h.    With respect to any digital device containing

evidence falling within the scope of the foregoing categories of

items to be seized:

                i.    evidence of who used, owned, or controlled

the device at the time the things described in the warrants were

created, edited, or deleted, such as logs, registry entries,

configuration files, saved usernames and passwords, documents,

browsing history, user profiles, e-mail, e-mail contacts, chat

and instant messaging logs, photographs, and correspondence;
                ii.   evidence of the presence or absence of

software that would allow others to control the device, such as

viruses, Trojan horses, and other forms of malicious software,

as well as evidence of the presence or absence of security

software designed to detect malicious software;

                iii. evidence of the attachment of other devices;




                                      ii
Case 2:20-mj-00545-DUTY Document 1 Filed 02/06/20 Page 5 of 50 Page ID #:5



                iv.     evidence of counter-forensic programs (and

associated data) that are designed to eliminate data from the

device;

                v.      evidence of the times the device was used;

                vi.     passwords, encryption keys, and other access

devices that may be necessary to access the device;

                vii. applications, utility programs, compilers,

interpreters, or other software, as well as documentation and

manuals, that may be necessary to access the device or to

conduct a forensic examination of it;

                viii.        records of or information about

Internet Protocol addresses used by the device;

                ix.     records of or information about the device’s

Internet activity, including firewall logs, caches, browser

history and cookies, “bookmarked” or “favorite” web pages,

search terms that the user entered into any Internet search

engine, and records of user-typed web addresses.

          As used herein, the terms “records,” “documents,”

“programs,” “applications,” and “materials” include records,

documents, programs, applications, and materials created,

modified, or stored in any form, including in digital form on

any digital device and any forensic copies thereof.

          As used herein, the term “digital device” includes any

electronic system or device capable of storing or processing

data in digital form, including central processing units;

desktop, laptop, notebook, and tablet computers; personal

digital assistants; wireless communication devices, such as



                                      iii
Case 2:20-mj-00545-DUTY Document 1 Filed 02/06/20 Page 6 of 50 Page ID #:6



telephone paging devices, beepers, mobile telephones, and smart

phones; digital cameras; gaming consoles (including Sony

PlayStations and Microsoft Xboxes); peripheral input/output

devices, such as keyboards, printers, scanners, plotters,

monitors, and drives intended for removable media; related

communications devices, such as modems, routers, cables, and

connections; storage media, such as hard disk drives, floppy

disks, memory cards, optical disks, and magnetic tapes used to

store digital data (excluding analog tapes such as VHS); and

security devices.

II.   SEARCH PROCEDURE FOR DIGITAL DEVICE(S)
           In searching digital devices or forensic copies

thereof, law enforcement personnel executing these search

warrants will employ the following procedure:

           a.   Law enforcement personnel or other individuals

assisting law enforcement personnel (the “search team”) will, in

their discretion, either search the digital device(s) on-site or

seize and transport the device(s) and/or forensic image(s)

thereof to an appropriate law enforcement laboratory or similar

facility to be searched at that location.        The search team shall

complete the search as soon as is practicable but not to exceed

120 days from the date of execution of the warrants.          The

government will not search the digital device(s) and/or forensic

image(s) thereof beyond this 120-day period without obtaining an

extension of time order from the Court.




                                      iv
Case 2:20-mj-00545-DUTY Document 1 Filed 02/06/20 Page 7 of 50 Page ID #:7



          b.    The search team will conduct the search only by

using search protocols specifically chosen to identify only the

specific items to be seized under this warrant.

                i.    The search team may subject all of the data

contained in each digital device capable of containing any of

the items to be seized to the search protocols to determine

whether the device and any data thereon falls within the list of

items to be seized.    The search team may also search for and

attempt to recover deleted, “hidden,” or encrypted data to

determine, pursuant to the search protocols, whether the data

falls within the list of items to be seized.

                ii.   The search team may use tools to exclude

normal operating system files and standard third-party software

that do not need to be searched.

                iii. The search team may use forensic examination

and searching tools, such as “EnCase” and “FTK” (Forensic Tool

Kit), which tools may use hashing and other sophisticated

techniques.

          c.    If the search team, while searching a digital

device, encounters immediately apparent contraband or other

evidence of a crime outside the scope of the items to be seized,

the team shall immediately discontinue its search of that device

pending further order of the Court and shall make and retain

notes detailing how the contraband or other evidence of a crime

was encountered, including how it was immediately apparent

contraband or evidence of a crime.




                                       v
Case 2:20-mj-00545-DUTY Document 1 Filed 02/06/20 Page 8 of 50 Page ID #:8



          d.    If the search determines that a digital device

does not contain any data falling within the list of items to be

seized, the government will, as soon as is practicable, return

the device and delete or destroy all forensic copies thereof.

          e.    If the search determines that a digital device

does contain data falling within the list of items to be seized,

the government may make and retain copies of such data, and may

access such data at any time.

          f.    If the search determines that a digital device is

(1) itself an item to be seized and/or (2) contains data falling

within the list of other items to be seized, the government may

retain the digital device and any forensic copies of the digital

device, but may not access data falling outside the scope of the

other items to be seized (after the time for searching the

device has expired) absent further court order.

          g.    The government may also retain a digital device

if the government, prior to the end of the search period,

obtains an order from the Court authorizing retention of the

device (or while an application for such an order is pending),

including in circumstances where the government has not been

able to fully search a device because the device or files

contained therein is/are encrypted.

          h.    After the completion of the search of the digital

devices, the government shall not access digital data falling

outside the scope of the items to be seized absent further order

of the Court.




                                      vi
Case 2:20-mj-00545-DUTY Document 1 Filed 02/06/20 Page 9 of 50 Page ID #:9



          The review of the electronic data obtained pursuant to

this warrant may be conducted by any government personnel

assisting in the investigation, who may include, in addition to

law enforcement officers and agents, attorneys for the

government, attorney support staff, and technical experts.

Pursuant to this warrant, the investigating agency may deliver a

complete copy of the seized or copied electronic data to the

custody and control of attorneys for the government and their

support staff for their independent review.

          In order to search for data capable of being read or

interpreted by a digital device, law enforcement personnel are

authorized to seize the following items:

          a.    Any digital device capable of being used to

commit, further, or store evidence of the offense(s) listed

above;

          b.    Any equipment used to facilitate the

transmission, creation, display, encoding, or storage of digital

data;

          c.    Any magnetic, electronic, or optical storage

device capable of storing digital data;

          d.    Any documentation, operating logs, or reference

manuals regarding the operation of the digital device or

software used in the digital device;

          e.    Any applications, utility programs, compilers,

interpreters, or other software used to facilitate direct or

indirect communication with the digital device;




                                      vii
Case 2:20-mj-00545-DUTY Document 1 Filed 02/06/20 Page 10 of 50 Page ID #:10



           f.    Any physical keys, encryption devices, dongles,

or similar physical items that are necessary to gain access to

the digital device or data stored on the digital device; and

           g.    Any passwords, password files, test keys,

encryption codes, or other information necessary to access the

digital device or data stored on the digital device.

           During the execution of these search warrants, with

respect to any person who is located at the SUBJECT PREMISES

during the execution of the search and who is reasonably

believed by law enforcement to be a user of a biometric sensor-

enabled device that falls within the scope of the warrants, law

enforcement personnel are authorized to: (1) depress the thumb-

and/or fingerprints of the person (to include PAREEK) onto the

fingerprint sensor of the device (only when the device has such

a sensor), and direct which specific finger(s) and/or thumb(s)

shall be depressed; and (2) hold the device in front of the face

of the person (to include PAREEK) with his or her eyes open to

activate the facial-, iris-, or retina-recognition feature, in

order to gain access to the contents of any such device.           In

depressing a person’s thumb or finger onto a device and in

holding a device in front of a person’s face, law enforcement

may not use excessive force, as defined in Graham v. Connor, 490

U.S. 386 (1989); specifically, law enforcement may use no more

than objectively reasonable force in light of the facts and

circumstances confronting them.

           The special procedures relating to digital devices

found in these warrants govern only the search of digital



                                      viii
Case 2:20-mj-00545-DUTY Document 1 Filed 02/06/20 Page 11 of 50 Page ID #:11



devices pursuant to the authority conferred by these warrants

and do not apply to any search of digital devices pursuant to

any other court order.




                                       ix
Case 2:20-mj-00545-DUTY Document 1 Filed 02/06/20 Page 12 of 50 Page ID #:12



                                AFFIDAVIT
I, Manuel Gonzales, being duly sworn, declare and state as

follows:

                        I. PURPOSE OF AFFIDAVIT
           This affidavit is made in support of an application

for warrants to search the second floor office space of the

commercial building located at 30 South San Gabriel Boulevard,

Pasadena, California 91107, (the “SUBJECT PREMISES”), as
described more fully in Attachment A-1, and the person of HARISH

PAREEK (“PAREEK”) as described more fully in Attachment A-2.

           The requested search warrants seek authorization to

seize evidence, fruits, or instrumentalities of violations of 18

U.S.C. § 1546 (Fraud and misuse of visas, permits, and other

documents), 18 U.S.C. § 371 (Conspiracy), 18 U.S.C. § 1341 (Mail

fraud), and 18 U.S.C. § 1343 (Wire fraud) (collectively, the

“Subject Offenses”), as described more fully in Attachment B.

Attachments A-1, A-2, and B are incorporated herein by

reference.

           The facts set forth in this affidavit are based upon

my personal observations, my training and experience, and

information obtained from various law enforcement personnel and

witnesses.    This affidavit is intended to show merely that there

is sufficient probable cause for the requested search warrants,

and does not purport to set forth all of my knowledge of or

investigation into this matter.       Unless specifically indicated

otherwise, all conversations and statements described in this

affidavit are related in substance and in part only.
Case 2:20-mj-00545-DUTY Document 1 Filed 02/06/20 Page 13 of 50 Page ID #:13



                       II. BACKGROUND OF AFFIANT
           I am a Special Agent (“SA”) with the U.S. Department

of Labor (“DOL”), Office of Inspector General (“OIG”), Office of

Investigations-Labor Racketeering and Fraud and have been so

employed since May 2000.      I am a graduate of the Federal Law

Enforcement Training Center in Glynco, Georgia.          I am currently

working with the Document and Benefit Fraud Task Force (“DBFTF”)

in Los Angeles.    The DBFTF is comprised of federal agencies

partnered to combat federal criminal fraud derived from

documentation.    Partner agencies include; Homeland Security

Investigations (“HSI”), Diplomatic Security Service (“DSS”),

United States Citizenship Immigration Service (“USCIS”) and the

Department of Labor – Office of Inspector General (“DOL-OIG”).

Among my other duties as a SA of the DOL-OIG, I investigate

criminal violations relating to fraud, waste and abuse of

various DOL programs.     During my tenure as a SA, I have

participated in and led multiple investigations of criminal

activity including labor racketeering, immigration fraud,

unemployment insurance fraud, healthcare fraud, government

contract fraud, and other related financial crimes. I have

participated in the execution of multiple search and arrest

warrants and have seized evidence of violations of federal law.

                    III. SUMMARY OF PROBABLE CAUSE
           The DOL-OIG, Office of Investigations-Labor

Racketeering and Fraud, is currently investigating PAREEK for

engaging in a scheme to fraudulently obtain H-1B visas for

various beneficiaries through his software service company



                                        2
Case 2:20-mj-00545-DUTY Document 1 Filed 02/06/20 Page 14 of 50 Page ID #:14



Smallboard.com, Inc. (“Smallboard”), whose California office is

located in at the SUBJECT PREMISES.
           As set forth in detail below, H-1B visas are temporary

employment visas for specialized occupations.         Since at least

2013, PAREEK has engaged in a scheme to fraudulently obtain H-1B

visas for beneficiaries by falsely claiming to the DOL and USCIS

that H-1B beneficiaries would be employed at Smallboard or at

various end-clients of Smallboard, when, in fact, no such jobs

or job opportunities existed.

           As part of his scheme, and in support of the

fraudulent H-1B visa petitions, PAREEK submitted fraudulent

contracts between Smallboard and end-clients, as well as

fraudulent offers of employment for the H-1B visa beneficiaries

from end-clients of Smallboard or Smallboard itself.           Smallboard

is not a legitimate software business offering actual services

to end-customers and has no need for the H-1B visa beneficiaries

it purportedly employs.      Rather, PAREEK operated Smallboard as a

job placement service.      Once the H-1B visa beneficiaries were in

the United States on approved H-1B visas, PAREEK had the

beneficiaries find their own employment or assisted them in

finding employment.     Once employment was secured, PAREEK

negotiated an hourly rate with the employer and PAREEK kept a

percentage of that rate as a commission.         As part of the scheme,

PAREEK also required H-1B beneficiaries to cover the cost of the

visa petitions and legal fees, which is prohibited by the DOL.

Furthermore, PAREEK did not pay visa beneficiaries during

periods that they were in the United States on approved H-1B



                                        3
Case 2:20-mj-00545-DUTY Document 1 Filed 02/06/20 Page 15 of 50 Page ID #:15



visas but were not working or had not yet been placed at an end-

client, nor did he maintain day-to-day supervision of working

beneficiaries’ work assignments, as required by the USCIS.

            A review of PAREEK’s Yahoo email account, obtained

pursuant to a federal warrant, revealed communications by PAREEK

related to the scheme, including communications with a co-

conspirator -- Sanjiv Patel (“PATEL”) -- who allowed PAREEK to

fraudulently list PATEL’s business’s name (Engineer’s

Associates) and address as an end-client on forms submitted to

the government in support of several H-1B visa petitions.

            During an interview with agents on or about November

9, 2019, PATEL confirmed that he was aware that PAREEK had

petitioned foreign workers to work for Engineer’s Associates but

that none of those foreign workers ever actually worked for

Engineer’s Associates.

            The investigation further revealed that Jessica West

(“West”) is the Human Resource Manager at Smallboard.           In an

interview with law enforcement in December 2019, West confirmed

that she has worked for Smallboard for approximately seven years

and that she works remotely from her home in Waddell, Arizona.

West confirmed that her assistant, B. Alsina, works out of the

SUBJECT PREMISES, which is located on the second floor of the

building.    West also informed agents that the hard copy files

relating to the H-1B beneficiaries were at the SUBJECT PREMISES
stored in boxes and file cabinets.




                                        4
Case 2:20-mj-00545-DUTY Document 1 Filed 02/06/20 Page 16 of 50 Page ID #:16



                    IV. STATEMENT OF PROBABLE CAUSE
           Based on my review of law enforcement reports,

conversations with other law enforcement agents, my own training

and experience with visa fraud investigations, as well as my own

knowledge of, and participation in, this investigation, I am

aware of the following:

      A.   Background on H-1B Visa Applications
           The H-1B visa program applies to U.S. employers

seeking to hire non-immigrant aliens as workers in specialty

occupations in the United States.       A specialty occupation is one

that requires the application of a body of highly specialized

knowledge and the attainment of at least a bachelor’s degree or

its equivalent.    The intent of the H-1B visa provisions is to

help U.S. employers who cannot otherwise obtain needed business

skills and abilities from the U.S. workforce by authorizing the

temporary employment of qualified non-immigrant aliens who are

not otherwise authorized to work in the United States.

           To obtain legal status for a prospective non-immigrant

alien, an employer can file a non-immigrant petition seeking a

temporary employment visa for the alien (i.e., an H-1B visa) or

can file an immigrant petition seeking permanent status for the

non-immigrant worker (also known as a “Green Card”).           Either

petition is to be filed with the USCIS, formerly the U.S.

Immigration and Naturalization Service (“INS”).          The requesting

company is referred to as the “petitioner,” and the non-

immigrant alien is referred to as the “beneficiary.”




                                        5
Case 2:20-mj-00545-DUTY Document 1 Filed 02/06/20 Page 17 of 50 Page ID #:17



           A petitioner seeking to employ a non-immigrant alien

temporarily in a professional or specialty occupation is first

required to file a Form ETA-9035, Labor Condition Application

(“LCA”) with the DOL before USCIS may approve an H-1B visa for

temporary employment.     In the application to the DOL, the

petitioner, under penalty of perjury, must submit information

about the prospective employment such as the nature of the open

position, the rate of pay, the period of employment, and the

location where the beneficiary will conduct their work.

           If the DOL approves the LCA, the petitioner must then

file with USCIS a copy of the LCA and a “Petition for Non-

Immigrant Worker” (Form I-129) along with supporting

documentation.    In order to establish the required “employer-

employee relationship” with the beneficiary required by 8 C.F.R.

214.2(h)(4)(ii), USCIS requires that a “bona fide” offer of

employment be made to a prospective alien beneficiary before an

H-1B visa may be approved.      In addition, the petitioner must be

able to establish that it has the “right to control” how the

work is performed and must maintain day-to-day supervision of

the beneficiary’s work assignments.         In the I-129 petition, the

petitioner must submit, under penalty of perjury, information

about the prospective employment, including the job title,

physical location of the job, wages or salary, benefits, and the

availability of the position.       The petitioner must also submit

documents showing that the non-immigrant alien is qualified for

the specialty job position.




                                        6
Case 2:20-mj-00545-DUTY Document 1 Filed 02/06/20 Page 18 of 50 Page ID #:18



            The I-129 H-1B visa petition also requires the

petitioner to sign and “certify, under penalty of perjury that

this petition and the evidence submitted with it is all true and

correct to the best of my knowledge.”        In the accompanying

instructions for I-129 petition, the petitioner is advised that

“[b]y signing this form, you have stated under penalty of

perjury (28 U.S.C. 1746) that all information and documentation

submitted with this form is true and correct.”          The instructions

also add that “[i]f you knowingly and willfully falsify or

conceal a material fact or submit a false document with your

Form I-129, we will deny your Form I-129 and any other

immigration benefit. In addition, you will face severe penalties

provided by law and may be subject to criminal prosecution.”            If

an I-129 is not signed, it will be rejected.

            When applying for an H-1B visa, petitioners often wish

to place the non-immigrant alien beneficiary at a third-party

worksite, also known as an “end-client,” to work as a contractor

on a specific project for an end-client company.          As a common

practice, petitioners provide supporting documentation to

provide proof of the work opportunity at the end-client company,

such as a “Statement of Work.”       A Statement of Work is typically

prepared by the end-client company stating the need for a

specific non-immigrant alien worker.        The statement of work

typically provides the alien’s name, start date, scope of

responsibilities, and how long the alien’s services will be

required.    This document is signed by representatives of the

petitioning employer and the end-client company.          Supporting



                                        7
Case 2:20-mj-00545-DUTY Document 1 Filed 02/06/20 Page 19 of 50 Page ID #:19



documentation may also include employment offers between the

petitioner and the H-1B beneficiary, the H-1B beneficiary’s

university transcripts, resume, and paystubs from previous

employers.

            Although supporting documentation is not required in

the H-1B visa process, its absence may trigger USCIS to issue a

request for evidence (“RFE”), which can delay the adjudication

process.    RFEs occur when USCIS is unable to determine

eligibility based on the evidence provided.         In order to avoid

delays in processing, most petitioners will submit as much

supporting documentation as possible along with the H-1B visa

petition.

            If USCIS approves the I-129 H-1B visa petition, and

the beneficiary is outside of the United States, the beneficiary

must attend an interview at a U.S. Consulate Office with a

Consular Officer to determine if the beneficiary is qualified to

receive the visa.     If no problems are found, an H-1B visa is

issued to the alien by the U.S. Department of State for a period

of up to three years.

            However, if while reviewing the petition for an H-1B

visa, USCIS determines that the beneficiary does not have a bona

fide job opportunity awaiting him or her, the petition must be

denied.    Historically, USCIS has not granted H-1B classification

on the basis of speculative, or undetermined, prospective

employment.    The H-1B classification is not intended as a

vehicle for an alien to engage in a job search within the United

States, or for employers to bring in temporary foreign workers



                                        8
Case 2:20-mj-00545-DUTY Document 1 Filed 02/06/20 Page 20 of 50 Page ID #:20



to meet possible workforce needs arising from potential business

expansions or the expectation of potential new customers or

contracts.

           The law also establishes certain standards in order to

protect similarly employed U.S. workers from being adversely

affected by the employment of the non-immigrant alien, as well

as to protect the H-1B non-immigrant aliens themselves.           For

example, U.S. employers must attest to the DOL that they will

pay wages to the H-1B non-immigrant aliens that are at least

equal to the actual wage paid by the employer to other U.S.

workers with similar experience and qualifications for the job

in question, or the prevailing wage for the occupation in the

area of intended employment -- whichever is greater.

           Additionally, the DOL requires that petitioners pay

their H-1B visa beneficiaries during nonproductive work time.

These periods of unemployment are also known as “benching.”             H-

1B non-immigrant workers must be paid the required wage rate for

all nonproductive -- or “benched” -- time caused by conditions

related to employment, such as lack of assigned work, lack of a

permit, or studying for a licensing exam.         No payment, however,

is required under the H-1B program for nonproductive time due to

reasons not related to employment, such as a worker’s voluntary

absence from work or a hospitalization, etc.         Employers,

however, remain obligated to comply with the Immigration and

Nationality Act or any other statute relating to employment

(such as the Family and Medical Leave Act).         Nonproductive time




                                        9
Case 2:20-mj-00545-DUTY Document 1 Filed 02/06/20 Page 21 of 50 Page ID #:21



must be paid at the required wage rate for the occupation listed

on the H-1B worker’s LCA.

           The DOL’s Wage and Hour Division also prohibits

employers from requiring H-1B non-immigrant workers to pay any

part of the statutory training and processing fee imposed by

USCIS, any part of the fraud protection and detection fee, and

any business expenses that would reduce the H-1B worker’s pay

below the required wage, including attorney fees related the H-

1B visa application process.

           USCIS must also enforce a congressionally mandated cap

on the number H-1B visas it approves.        If USCIS receives more

petitions than the cap established for any given year, then it

must use a computer-generated random selection process to select

H-1B visa petitions.     This is commonly referred to as the

“lottery.”    If a petition is not picked in the lottery, then the

application package is not reviewed and is sent back to the

petitioner, who can reapply.

      B.   Background on H-1B Visa Fraud Schemes
           Based on my training and experience, I know that

employment-based H-1B visa fraud schemes to fraudulently obtain

H-1B visa often follow recognizable patterns, including:

           a.    Petitioners will commonly invent end-client

companies that the visa beneficiaries purportedly will work at

when they arrive in the United States.        In such cases, the

purported end-client company is simply a shell company, or is

non-existent.




                                       10
Case 2:20-mj-00545-DUTY Document 1 Filed 02/06/20 Page 22 of 50 Page ID #:22



           b.    In some cases, petitioners will submit fraudulent

materials in support of the petitions, including letters and

contracts from the fake end-clients falsely claiming that the

employer has a bona fide employment opportunity for the

beneficiary.

           c.    Then, months after the petition is approved and

the beneficiary is in the United States, petitioners either find

the now out-of-status non-immigrant beneficiary a job at another

end-client location or the non-immigrant beneficiary finds work

on their own.    Other times, the beneficiary remains unemployed

and on the “bench.”

           d.    In some cases, petitioners will falsely claim

that they maintain the “right to control” the work of the

beneficiary, supervise their daily activities, and evaluate

their performance, when in fact they have no control over the

beneficiary’s work assignments, play no supervisory role, and do

not evaluate the beneficiary’s job performance.

           e.    To conceal the scheme, petitioners may coach the

H-1B visa beneficiaries about how to answer questions if they

are approached by representatives of federal agencies such as

USCIS, the DOL, or the U.S. Department of State regarding their

employment.

           False or misleading statements in an H-1B visa

petition regarding the existence of an employer or job that does

not, in fact, exist are material to the determination by the DOL

and USCIS of whether to grant or approve a petition.           Moreover,

the discovery of such false or misleading statements in a



                                       11
Case 2:20-mj-00545-DUTY Document 1 Filed 02/06/20 Page 23 of 50 Page ID #:23



previously approved petition (or in supporting documentation)

may constitute grounds for revocation or denial of that prior

visa approval.

      C.   DOL’s Investigation of PAREEK and Smallboard
           Smallboard, also operating under the name One Axis,

purports on their website to be a software service company with

offices in Pasadena, California (the SUBJECT PREMISES) and
Plano, Texas.    PAREEK founded Smallboard in approximately 1999.

           Based on my review of H-1B visa petitions submitted to

USCIS, I know that Smallboard has filed approximately 143 H-1B

visa petitions with USCIS.      The majority of those petitions

(approximately 114) were filed in the last five years.

           1.    May 2018 Complaint to DOL

           On or about May 17, 2018, the DOL Wage and Hour

Division forwarded to DOL-OIG a written complaint from F.M. that

alleged various H-1B visa violations by Smallboard and PAREEK.

In the written complaint, F.M. stated that the complaint was

based on information s/he received from a former employee of

Smallboard who was also a close relative of PAREEK.          The

complaint alleged that Smallboard submitted false information to

the DOL and USCIS in support of H-1B visa applications.            The

complaint also stated that PAREEK required beneficiaries to pay

their H-1B visa fees, “benched” H-1B employees, and sometimes

required “benched” employees to return payroll money.           In

addition, the complaint stated that many of the H-1B

beneficiaries sponsored by PAREEK were unqualified and their

resumes were fabricated.



                                       12
Case 2:20-mj-00545-DUTY Document 1 Filed 02/06/20 Page 24 of 50 Page ID #:24



           On or about June 5, 2018, DOL-OIG SA Roger Passero,

Homeland Security Investigations SA Carmen Jacobsen, and DOL OIG

SA Cristina Jones interviewed F.M. and learned that s/he wrote

the complaint on behalf of a friend and former Smallboard

employee, V.V.    F.M. stated that at the time the complaint was

written, V.V. was still employed through Smallboard at an end-

client (specifically, Southern California Edison) and did not

write the complaint because s/he wanted to remain anonymous.

           However, by the time of F.M.’s June 5, 2018 interview,

V.V. had been terminated from Southern California Edison and was

willing to be interviewed as part of the investigation.

           2.    Fraudulent H-1B Beneficiary #1: V.V. 1

           On or about June 8, 2018, DOL-OIG SA Marcus Valle and

SA Jones interviewed V.V. who stated, in relevant part:

           a.    V.V.’s first cousin is married to PAREEK.         In

late 2014, V.V. lived with PAREEK for approximately two months

while PAREEK petitioned for V.V.’s H-1B visa through PAREEK’s

company Smallboard.     The visa application was successful and

V.V. received an H-1B visa in approximately February 2015.

           b.    V.V. stated that PAREEK withheld money owed to

V.V. as a form of repayment for V.V.’s H-1B visa petition fees

and that PAREEK also required other H-1B beneficiaries to pay

the approximately $4,000 in H-1B visa petition fees related to


      1At the time of V.V.’s interview on June 8, 2018, V.V.
stated s/he had not spoken to PAREEK since January 2018. V.V.
said that s/he and PAREEK had a falling out after V.V. asked
PAREEK for a raise and PAREEK refused. V.V. also believed that
PAREEK had kept a portion of V.V.’s hourly wage, even though
PAREEK had denied doing so.


                                       13
Case 2:20-mj-00545-DUTY Document 1 Filed 02/06/20 Page 25 of 50 Page ID #:25



their applications.     V.V. said s/he assisted PAREEK in

collecting money from some of Smallboard’s other H-1B visa

beneficiaries.

            c.   V.V. also stated that the supporting

documentation for V.V.’s H-1B visa application included a fake

letter from an end-client company named Engineer’s Associates,

Inc. (“Engineer’s Associates”) located in Northern California.

According to V.V., the letter stated that V.V. would be working

at Engineer’s Associates, even though V.V. never intended to

work there.

            d.   V.V. stated that s/he never worked at Smallboard

or Engineer’s Associates and instead was placed at Southern

California Edison after her/his H-1B visa petition was approved.

V.V. worked at Southern California Edison until s/he was

terminated on May 11, 2018.      According to V.V., PAREEK’s friend,

PATEL, is the owner of Engineer’s Associates and allowed PAREEK

to use the name of the company, and PATEL’s signature, on fake

end-client letters.     V.V. stated that s/he believed PAREEK used

fake end-client letters from Engineer’s Associates to support

approximately three or four H-1B visa applications.

            e.   V.V. said that Smallboard’s office is located in

Pasadena, California but that no employees actually work at that

location.    Rather, the location is a furniture store named

“Décor,” owned by PAREEK’s wife, Deepali Pareek.          V.V. said that

Smallboard also has an office in Texas, which V.V. understood

was opened because Texas has a lower prevailing wage than




                                       14
Case 2:20-mj-00545-DUTY Document 1 Filed 02/06/20 Page 26 of 50 Page ID #:26



California.     V.V. said that, like the Pasadena office, no

employees actually worked out of Smallboard’s Texas office.

           f.     V.V. stated s/he knew approximately five or six

Smallboard H-1B beneficiaries who had no employment when they

arrived in the United States.       As a result, those beneficiaries

received no pay and were “benched” -- some for several months.

In order to keep up the fraud scheme, V.V. said that PAREEK

would sometimes process payroll for the benched beneficiaries so

that it appeared as if the beneficiaries were working, but

required those beneficiaries to return the money.

           In December 2018, Southern California Edison provided

DOL agents a list of current and former employees that were

retained through Smallboard and/or One Axis.         The list confirmed

that V.V. worked at Southern California Edison, through

Smallboard, from March 10, 2015 to December 31, 2017.

           A review by SA Jones of V.V.’s H-1B visa petition and

supporting documentation revealed the following:

           a.     On February 9, 2015, PAREEK signed, under penalty

of perjury, a Form I-129 Petition for a Nonimmigrant Worker

application for V.V.     Smallboard was listed as the petitioner

and V.V. as the beneficiary.       The dates of intended employment

were February 15, 2015 through August 28, 2016.

           b.     Attached in the supporting documentation for

V.V.’s I-129 petition was a letter of support, dated February

13, 2015, from PAREEK on behalf of Smallboard which stated that

V.V. would be employed as a “SAP ERP FI Process Analyst” at the




                                       15
Case 2:20-mj-00545-DUTY Document 1 Filed 02/06/20 Page 27 of 50 Page ID #:27



SUBJECT PREMISES, and additionally would work three times per
month at end-client Engineer’s Associates in Newark, California.

           c.    Also attached in the supporting documentation for

V.V.’s I-129 petition was a letter dated February 8, 2015, on

letterhead from Engineer’s Associates, signed by PATEL, which

stated that Engineer’s Associates engaged the services of

Smallboard and that V.V. would be employed as a “SAP ERP FI

Process Analyst” performing work for Engineer’s Associates.            The

letter stated that V.V. would be working on a project expected

to be completed no earlier than August 2017.

           d.    The records indicated that V.V.’s H-1B visa was

approved on March 3, 2015.

           3.    Fraudulent H-1B Beneficiary #2: T.C.

           On or about September 13, 2018, SA Jones and U.S.

Department of State (“DOS”), Diplomatic Security Service (“DSS”)

SA Luis Orozco interviewed T.C., a visa beneficiary who had

previously received an H-1B visa through Smallboard.           In

addition, SA Jones also spoke to T.C. again via telephone on

June 6, 2019.    During the interview and follow-up telephone

conversation, T.C. stated the following, in relevant part:

           a.    T.C. began working for Smallboard in December

2013.   PAREEK, through Smallboard, petitioned for and obtained

an H-1B visa for T.C.     T.C. confirmed that the petition was

filed in approximately April 2013.        T.C. said that s/he paid

PAREEK approximately $4,000 to $5,000 for attorney fees and visa

application fees related to the H-1B visa application.




                                       16
Case 2:20-mj-00545-DUTY Document 1 Filed 02/06/20 Page 28 of 50 Page ID #:28



             b.     T.C. said s/he was previously employed at Tata

Consulting Services on an L-1B 2 visa.       T.C. stated that in early

2013 s/he was looking for a new job and submitted an application

to Smallboard online.       When s/he applied, T.C.’s understanding

was that Smallboard would apply for an H-1B visa on T.C.’s

behalf and find T.C. a job based on T.C.’s qualifications.           T.C.

left Tata Consulting Services on November 22, 2013, and began

working for Smallboard on approximately December 2, 2013.           T.C.

stated that s/he found a job her/himself with a company named

Accelerant and notified Smallboard about the job.          T.C. recalled

that the person at Smallboard s/he notified was possibly Jessica

West.     According to T.C., PAREEK then worked out an hourly rate

with Accelerant for T.C.’s services, since T.C.’s H-1B visa was

approved for employment at Smallboard, not Accelerant.           T.C.

stated that s/he worked at Accelerant but was paid through

Smallboard.       In 2014, T.C. transferred her/his H-1B visa from

Smallboard to Accelerant.

             c.     T.C. said that s/he never went to Smallboard’s

office in Pasadena and that s/he had never heard of Engineer’s

Associates, never worked for Engineer’s Associates, and never

intended to work for Engineer’s Associates.         T.C. also stated

that T.C. had never met or heard of Engineer’s Associates’ owner

PATEL.     In addition, T.C. stated that s/he never heard of SAS

Advisory Systems, had never worked there, and never intended to


      2An L-1B visa is a non-immigrant visa issued to foreign
employees with specialized knowledge transferring from their
company’s foreign office to the company’s office in the United
States.


                                       17
Case 2:20-mj-00545-DUTY Document 1 Filed 02/06/20 Page 29 of 50 Page ID #:29



work there.     T.C. said that her/his only job through Smallboard

was at Accelerant.

           After the interview, T.C. provided pay stubs from

Smallboard.     The first pay stub was for the pay period December

1, 2013 through December 31, 2013.        T.C.’s final pay stub was

for the pay period March 1, 2014 through March 31, 2014. The

paystubs were from Smallboard and made no reference to

Accelerant.

           T.C. also provided two invoices from the Law Offices

of Nadadur S. Kumar.     The first invoice, dated March 20, 2013,

was for $2,000 and indicated it was for attorney’s fees for H-1B

visa processing.     The second invoice, also dated March 20, 2013,

was for $250 and indicated it was for academic credential

evaluation fees.     T.C. confirmed that T.C. paid both of these

fees.   T.C. noted that s/he thought s/he paid the fees via check

but could not locate copies of the checks because they were over

five years old.

           On September 13, 2018, Accelerant confirmed via email

that T.C. worked at Accelerant, through Smallboard, from

December 16, 2013 through March 21, 2014.

           A review by SA Jones of T.C.’s H-1B visa petition and

supporting documentation revealed the following:

           a.     On March 26, 2013, PAREEK signed, under penalty

of perjury, a Form I-129 Petition for a Nonimmigrant Worker

application for T.C.     Smallboard was listed as the petitioner

and T.C. as the beneficiary.       The dates of intended employment




                                       18
Case 2:20-mj-00545-DUTY Document 1 Filed 02/06/20 Page 30 of 50 Page ID #:30



with Smallboard were from October 1, 2013 through September 14,

2016.

           b.    Attached in the supporting documentation for

T.C.’s I-129 H-1B visa petition was a letter of support from

PAREEK on behalf of Smallboard, dated March 29, 2013, which

stated that T.C. would be employed as a Software Developer at

Smallboard’s office in Pasadena, California.         In addition,

contracts with Engineer’s Associates and SAS Advisory Systems

were included in the supporting documentation as examples of

Smallboard’s clients and the type of work the beneficiary would

be assigned.

           c.    The records indicated that T.C.’s H-1B visa

petition was approved on October 25, 2013.

           4.    Fraudulent H-1B Beneficiary #3: K.H.

           On or about October 28, 2019, DOS-DSS SA Luis Orozco

and I interviewed K.H., a visa beneficiary who had previously

received an H-1B visa through Smallboard, at K.H.’s current

place of employment in Collierville, Tennessee.          During the

interview, K.H. stated the following, in relevant part:

           a.    K.H. first heard of Smallboard from a friend in

India and K.H.’s first contact with Smallboard employees was

with West and PAREEK.     K.H. stated that s/he was hired by

Smallboard to be a software developer and was hired to design

the development of architecture, data modules using java-based

applications.    K.H. stated that s/he was hired to work at

Smallboard and work with a Smallboard client, the name of which

s/he could not recall.      K.H. also stated that s/he was hired to



                                       19
Case 2:20-mj-00545-DUTY Document 1 Filed 02/06/20 Page 31 of 50 Page ID #:31



work for Smallboard at Smallboard’s office in Pasadena,

California.     K.H. said s/he was hired at the rate of $75,000 per

year.

           b.     Upon arrival in the U.S. on or about January 17,

2017, K.H. traveled to the Smallboard office in Pasadena,

California and met with PAREEK.       K.H. stated that when s/he

first saw Smallboard’s office s/he was very disappointed and

thought it was very small.      K.H. said that s/he only went to

Smallboard’s office one time.

           c.     K.H. also stated that s/he was only in Los

Angeles for approximately 4-5 days, and then he went to see a

friend in Fremont, California and stayed with that friend for

approximately two weeks.      K.H. stated that while s/he was in

Fremont, s/he was working for Smallboard on his/her laptop doing

data modeling and architecture design.        K.H. stated that s/he

was not supervised by anyone from Smallboard or any other

company during the time s/he was in Fremont.

           d.     While in Fremont, K.H. was told by PAREEK that

s/he must continue to be available for job interviews.           K.H. also

stated that s/he traveled to Dallas, Texas for job interviews

and went through three separate interviews in Dallas with three

different companies.

           e.     Upon questioning, K.H. agreed that s/he was

“benched” between approximately January 17, 2017 and February

20, 2017, as s/he was not really working on anything and had to

do interviews with companies for different jobs.          When asked if




                                       20
Case 2:20-mj-00545-DUTY Document 1 Filed 02/06/20 Page 32 of 50 Page ID #:32



s/he received any compensation from Smallboard during this

period, K.H. stated s/he was never paid for that time.

           f.    K.H. also stated s/he never worked for a company

called Engineer’s Associates and never traveled to Newark,

California to work for Engineer’s Associates on behalf of

Smallboard.

           A review of K.H.’s H-1B visa petition and the

supporting documentation revealed the following:

           a.    On August 30, 2014, PAREEK signed, under penalty

of perjury, a Form I-129 Petition for a Nonimmigrant Worker

application for K.H.     Smallboard was listed as the petitioner

and K.H. as the beneficiary.       The dates of intended employment

were from August 12, 2014 to August 11, 2017.

           b.    Attached in the supporting documentation for

K.H.’s I-129 H-1B visa petition was a letter of support from

PAREEK on behalf of Smallboard, dated September 11, 2014, which

stated that K.H. would be employed as a Software Developer at

the SUBJECT PREMISES and at its end-client’s office located in
Newark, California.     In addition, a contract between Smallboard,

Inc. and Engineer’s Associates was included in the supporting

documentation.

           c.    USCIS records indicate that K.H.’s H-1B visa

petition was approved on December 9, 2015.

           5.    Additional Smallboard H-1B Visa Petitions

           On or about January 15, 2019, DOL-OIG SA Jones and

DOS-DSS SA Orozco received a spreadsheet from USCIS indicating

that Smallboard has filed approximately 143 H-1B visa petitions



                                       21
Case 2:20-mj-00545-DUTY Document 1 Filed 02/06/20 Page 33 of 50 Page ID #:33



since 1999.     A majority of those petitions (approximately 114)

were filed in the last five years.        At least 97 of the H-1B visa

petitions filed by Smallboard were approved by USCIS.

           On or about January 15, 2019, SA Jones and SA Orozco

reviewed 71 H-1B visa petitions and their supporting

documentation filed by Smallboard between 2013 and 2018 and

learned the following:

           a.     Fifty-seven of the visa petitions reviewed were

signed, under penalty of perjury, by PAREEK.

           b.     Thirty-seven of the visa petitions listed the

place of employment for the H-1B visa beneficiaries as the

SUBJECT PREMISES.

      D.      Site-Visits and Surveillance of Smallboard
           1.     March 26, 2018 USCIS Site Visit to Smallboard

           On or about July 19, 2018, SA Jones and SA Orozco

received a Fraud Detection and National Security 3 (“FDNS”) site

visit worksheet from USCIS regarding a visit to the SUBJECT

PREMISES on March 26, 2018.      The site visit was conducted to
inquire about a beneficiary named N.D., whose H-1B visa petition

had been approved by USCIS on September 23, 2016.

           SA Jones searched a Department of State database and

saw that on July 21, 2017, N.D. was refused a visa to enter the

United States by the U.S. Department of State.          A referral was

sent to the U.S. Department of State Fraud Prevention Unit

      3FDNS is a branch of USCIS. Their goal is to detect fraud
in the legal immigration application process. FDNS verifies
information provided on, an in support of, applications and
petitions. One verification method used by FDNS is performing
site visits.


                                       22
Case 2:20-mj-00545-DUTY Document 1 Filed 02/06/20 Page 34 of 50 Page ID #:34



(“FPU”) to verify employment due to concerns that the employee

would be “benched.”     On February 28, 2018, FPU requested that

FDNS conduct a site visit.

           The report from the March 26, 2018 FDNS site visit

stated the following:

           a.    An unannounced site visit was conducted by two

USCIS Immigration Officers (“IOs”) on March 26, 2018 at the

SUBJECT PREMISES.     The report noted that a business name “Décor”
appeared to be located at that address.        When the IOs arrived,

the Décor office manager informed the IOs that Smallboard’s

office was located on the second floor.        The IOs went to the

second floor and identified one employee named “Maria,” who told

the IOs she was the Human Resources Assistant.          She stated that

she had been working for Smallboard since October 2017 and that

Smallboard had four full-time employees, including herself.            She

stated the other three employees were a supervisor named

“Jessica” and two “consultants.”       She said the two consultants

worked four to five days per week.

           b.    During the visit, the IOs observed that

Smallboard’s working space could only accommodate a maximum of

six employees.

           c.    During the visit, the IOs also spoke to PAREEK

over the telephone and he informed them that he was at a

business meeting but could meet the IOs at the SUBJECT PREMISES
in approximately 45 minutes.

           d.    After speaking with PAREEK, the IOs left

Smallboard and returned a short time later.         When they returned



                                       23
Case 2:20-mj-00545-DUTY Document 1 Filed 02/06/20 Page 35 of 50 Page ID #:35



PAREEK was present and an interview was conducted.          PAREEK

stated that Smallboard had operated at that location since 2012,

employed about 30-35 people, and that seven employees worked at

the SUBJECT PREMISES and approximately 15 employees worked for
end-clients.

           e.    When asked about H-1B visa beneficiary N.D.,

PAREEK stated that N.D. would be working in the software section

of Smallboard’s Pasadena location on a project for an end-

client, however PAREEK did not know the exact title of N.D.’s

position at the end-client.

           f.    PAREEK initially told the IOs that the furniture

store Décor was not associated with Smallboard but when asked a

second time admitted that Décor was owned by his wife.

           g.    During the IO’s site visit, two adult males

entered the workspace and turned on their laptops.          The two

adult males were identified as Raghavendra Nahendra and Sandeep

Urumkar.   Nahendra told the IOs that he had been working for

Smallboard as a software engineer under an H-1B visa since May

2016.   Urumkar stated that he had been working for Smallboard as

a senior systems analyst under an H-1B visa since June 2017.

           The FDNS report noted that fraud was highly suspected

by the OIs based on their visit due to the two employees

coincidentally arriving for work while the IOs were at the

SUBJECT PREMISES, and because the IOs were unable to determine
if N.D. would actually be working for Smallboard.

           A review by SA Jones of N.D.’s H-1B visa petition and

supporting documentation revealed the following:



                                       24
Case 2:20-mj-00545-DUTY Document 1 Filed 02/06/20 Page 36 of 50 Page ID #:36



           a.    On March 28, 2016, PAREEK signed, under penalty

of perjury, a Form I-129 Petition for a Nonimmigrant Worker

application for N.D.     Smallboard was listed as the petitioner

and N.D. as the beneficiary.       The dates of intended employment

were from October 1, 2016 to August 31, 2019.

           b.    Attached in the supporting documentation for

N.D.’s I-129 H-1B visa petition was a letter of support from

PAREEK on behalf of Smallboard, dated March 31, 2016, which

stated that N.D. would be employed as a Software Engineer at the

SUBJECT PREMISES.
           2.    November 15, 2018 USCIS Site Visit to Smallboard

           On or about January 31, 2019, SA Jones and SA Orozco

reviewed a second FDNS site visit report from USCIS regarding a

visit to Smallboard on November 15, 2018, regarding H-1B

beneficiary R.P.     R.P. had an approved H-1B visa through

Smallboard from December 30, 2015 through May 19, 2018.           USCIS

received an extension of stay H-1B petition for R.P. on May 15,

2018.

           The FDNS report stated that an IO visited the SUBJECT

PREMISES on November 15, 2018.       When he arrived, the IO was
informed by PAREEK’s wife that PAREEK was out in the field.

           PAREEK’s wife called PAREEK and informed him of the

IO’s presence.    PAREEK stated that he would be back in ten

minutes.   When PAREEK arrived, he told the IO that R.P. had

previously worked at Southern California Edison for six to seven

months but PAREEK could not articulate why R.P. no longer worked

at Southern California Edison.       PAREEK also stated that R.P.



                                       25
Case 2:20-mj-00545-DUTY Document 1 Filed 02/06/20 Page 37 of 50 Page ID #:37



currently worked for Smallboard and was working from home on

internal house projects and assignments as well as internal

stuff.   During the interview PAREEK could not articulate how

much R.P. earned and referred the IO to his Human Resources

Manager, Jessica West.

           The IO’s report noted that Smallboard did not appear

to be an IT company engaged in the designing and development of

IT and engineering solutions, as stated in the visa petition for

R.P.

           A review by SA Jones of R.P.’s H-1B visa petition and

supporting documentation revealed the following:

           a.    On April 22, 2018, PAREEK signed, under penalty

of perjury, a Form I-129 Petition for a Nonimmigrant Worker

application for R.P.     The application was an amended petition

requesting an extended stay from a previously approved petition.

Smallboard was listed as the petitioner and R.P. as the

beneficiary.    The dates of intended employment were from May 20,

2018 to November 9, 2020.

           b.    Attached in the supporting documentation for

R.P.’s I-129 H-1B visa petition was a letter of support from

PAREEK on behalf of Smallboard, dated April 26, 2018, which

stated that the purpose of the petition was to amend R.P.’s

worksite location and to employ the R.P. as a “Business Analyst”

at Southern California Edison.

           3.    Surveillance at Smallboard’s Office

           On January 15, 2019, SA Jones and SA Orozco reviewed

visa petitions submitted by Smallboard which revealed that



                                       26
Case 2:20-mj-00545-DUTY Document 1 Filed 02/06/20 Page 38 of 50 Page ID #:38



Smallboard had at least eight valid H-1B visas for beneficiaries

that should have been working at the SUBJECT PREMISES in
January, February, and March 2019.

           On January 4, 2019, from approximately 8:08 a.m. to

10:30 a.m., I conducted surveillance at the SUBJECT PREMISES.
During that time I saw that the business located at the address

had a sign outside that read “Décor” and appeared to be a

furniture store.     I also observed four vehicles arrive at the

location between 9:00 a.m. and 10:30 a.m.         Records checks on the

registered owners of the vehicles revealed that one vehicle was

registered to PAREEK and his wife, one vehicle returned no

record, and the registered owners of the remaining two vehicles

did not match any of the eight beneficiaries that were

supposedly working out of Smallboard at the time or any of the

114 H-1B beneficiaries petitioned by Smallboard in the last five

years.

            The next month, on February 28, 2019, from

approximately 8:27 a.m. to 11:57 a.m., I again conducted

surveillance at the SUBJECT PREMISES.        At that time I observed
five vehicles arrive at the location between 8:54 a.m. and 11:05

a.m.   I observed the vehicle registered to PAREEK and his wife

arrive at approximately 9:53 a.m. and saw a female exit the

vehicle and enter the building.       Records checks on the

registered owners of the remaining four vehicles did not match

any of the eight beneficiaries that were supposedly working out

of Smallboard at that time or any of the 114 H-1B beneficiaries

petitioned by Smallboard in the last five years.



                                       27
Case 2:20-mj-00545-DUTY Document 1 Filed 02/06/20 Page 39 of 50 Page ID #:39



           On March 6, 2019, from approximately 7:30 a.m. to 2:00

p.m., I again conducted surveillance at the SUBJECT PREMISES.            I
observed five vehicles at the Smallboard office and conducted

record checks on the plates that I observed.         Records checks on

the registered owners of the five vehicles did not match any of

the 9 beneficiaries that were supposedly working out of

Smallboard at the time or any of the 114 H-1B beneficiaries

petitioned by Smallboard in the last five years.

      E.   Review of PAREEK’s Emails and Interviews of PATEL and
           West

           1.    Review of Emails from PAREEK’s Yahoo Email
                 Account

           On or about July 18, 2019, I received and reviewed

records obtained pursuant to a federal search warrant for files

associated with PAREEK’S Yahoo email account

(hpareek@yahoo.com).      See In the Matter of the Search of:

Information associated with account identified as

hpareek@yahoo.com that is within the possession, custody, or

control of OATH HOLDINGS, INC., Case No. 2:19-MJ-02696 (C.D.

Cal. July 18, 2019).

           A review of PAREEK’S Yahoo email account revealed

communications by PAREEK related to the scheme, including

communications with PATEL relating to PATEL allowing PAREEK to

fraudulently list PATEL’S business’s name and address

(“Engineer’s Associates”) as an end-client on forms submitted to

the government in support of several H-1B visa petitions.



                                       28
Case 2:20-mj-00545-DUTY Document 1 Filed 02/06/20 Page 40 of 50 Page ID #:40



           Specifically, in an email dated March 7, 2015, from

PATEL (using email address “sanjiv@petronational.com” 4) to

PAREEK, PATEL informed PAREEK that he was concerned that PAREEK

was using his company’s name to sponsor more H-1B beneficiaries

than was originally agreed to and that PATEL allowed this as a

“favor” thinking it would be a “onetime deal with a small number

of people.”     In the email, PATEL further stated that he “talked

to an immigration attorney here about the risk and she explained

that they have filed criminal charges for the employers who have

provided false documentation.       That puts me and EAI into

unnecessary risk of doing task that is not legal.”

           In a follow-up email dated June 9, 2016, PATEL emailed

PAREEK with additional information including the following

statement, in relevant part:

           a.    “Just recently when I was talking to the

immigration attorney about Archit and Engineers Associates, Inc.

She shared the list and I was shocked to see that there were 36

cases that were approved by SmallBoard using Engineer’s

Associates, Inc. Newark address in 2014 with total payroll in

excess of $2.5M. Based on that number, looks like total number



      4An internet search conducted on or about January 21, 2020,
for “sanjiv@petronational.com” revealed that this email address
is used by PATEL in relation to a company called National
Petroleum, located at 39899 Balentine Drive, Suite 370, Newark,
California 94650. National Petroleum’s website lists PATEL as
its Founder and CEO.


                                       29
Case 2:20-mj-00545-DUTY Document 1 Filed 02/06/20 Page 41 of 50 Page ID #:41



of applications done by SmallBoard must be way higher. When we

agreed that you would use EAI for the H-1, I was thinking as a

favor and that you would apply for few (may be 2-3) H1B visas. I

never thought you would go and apply these many. You never asked

me that you were going for those many visas. Anyway, at this

high number it is no longer a favor to a friend but it became a

business transaction between two companies. A business

transaction between two companies where one get all the benefits

and other gets nothing for taking the risk. It is only fair that

my company also gets a portion of the benefit that your company

is getting.”

           2.    November 4, 2019 Interview of PATEL

           On or about November 4, 2019, DOS-DSS SA Luis Orozco

and I interviewed PATEL at his place of employment in Newark,

California.     During the interview, PATEL stated the following,

in relevant part:

           a.    PATEL confirmed he is the CEO and owner of

Engineer’s Associates.      PATEL explained that he owns several gas

stations, convenience stores, and real estate gas stations.

According to PATEL, National Petroleum is the “doing business

as” name for Engineer’s Associates.         He said he has known PAREEK

for more than 20 years and that PAREEK invested $50,000 in his

first gas station.     PATEL stated that Engineer’s Associates has

several associated LLCs including New Era Energy LLC, Next

Petroleum LLC, Hydro Carbon LLC.       The LLCs are the companies




                                       30
Case 2:20-mj-00545-DUTY Document 1 Filed 02/06/20 Page 42 of 50 Page ID #:42



that own the real estate in which the gas stations are located.

The majority of their current business is selling wholesale

gasoline to gas stations.

           b.     PATEL stated that he contracted with Smallboard

to design a software program to make his petroleum business more

efficient.    He said he hasn’t worked with Smallboard for about

five or six years.     PATEL also stated that the software program

contract with Smallboard was not successful.

           c.     PATEL stated that PAREEK brought someone to his

office to work for a couple of days here and there but that no

one from Smallboard ever came to work at Engineer’s Associates

without PAREEK.

           d.     PATEL stated that he understood that bringing

foreign workers from India to work in the United States was part

of PAREEK’s business.     During the interview, PATEL initially

stated he did not know PAREEK was bringing in foreign workers

from India to work at Engineer’s Associates.         However, when

questioned further by agents, PATEL admitted he was aware that

PAREEK had petitioned foreign workers to work for Engineer’s

Associates.

           e.     PATEL acknowledged that he allowed PAREEK to

petition one foreign worker to work at Engineer’s Associates.

However, according to PATEL, that worker never worked for

Engineer’s Associates.      PATEL stated that he helped PAREEK

because PAREEK told him it would be easier for Smallboard to get

the petitions approved because of Engineer’s Associates’ high

sales volume.    PATEL stated that once he found out that PAREEK



                                       31
Case 2:20-mj-00545-DUTY Document 1 Filed 02/06/20 Page 43 of 50 Page ID #:43



petitioned more people under his company’s name, he told PAREEK

to stop using Engineer’s Associates for the petitions.

           f.    PATEL stated he did not make any money from this

arrangement.

           3.    December 16, 2019 Interview of West
           On December 16, 2019, DOS-DSS SA Orozco and I

interviewed Jessica West at her residence in Waddell, Arizona.

During the interview she stated the following, in relevant part:

           a.    She has worked for Smallboard for approximately

seven years and was hired by PAREEK. West currently works

remotely for Smallboard from her home and is paid $60,000 per

year.   West stated that her direct supervisor is Amit Ajarwal

who works from his home in San Diego, and she said that there is

also one assistant, B. Alsina, who works out of the SUBJECT

PREMISES assisting with administrative duties.          According to

West, the Smallboard’s office (the SUBJECT PREMISES) is located
on the second floor of the building while the first floor is

occupied by a furniture store called, “Décor” which is owned by

PAREEK’s wife, Deepali Pareek.       West said the three of them,

Ajarwal, Alsina, and herself, run the daily operations of the

company and that PAREEK has not been involved in the daily

operations of the company since February 2019.          According to

West, Smallboard currently has 27 employees, 14 of which are H-

1B visa beneficiaries.

           b.    West stated that Smallboard is an IT consulting

firm that contracts their employees out to their clients.

According to West, Smallboard does not supervise the work of



                                       32
Case 2:20-mj-00545-DUTY Document 1 Filed 02/06/20 Page 44 of 50 Page ID #:44



their H-1B visa beneficiaries since that work is directed by

Smallboard’s clients.

            c.   West stated she only learned this year that

PAREEK had used Engineer’s Associates as an end-client for H-1B

petitions.    She noted that she saw it on paperwork she was

scanning at the request of PAREEK, who had wanted hard copies of

Smallboard’s H-1B visa documents to be digitized.          She said she

saw Engineer’s Associates’ information on some of the employee

files she scanned.     West also noted that the hard copy files

were at the SUBJECT PREMISES stored in boxes and file cabinets
and that the digital copies are on her hard drive, which she

keeps with her at her home office.

            d.   West stated she understood the term “benched” to

be when a consultant is not working on a project with the

client.   She stated that some of the H-1B visa beneficiaries

were “benched” when they were working out of the SUBJECT

PREMISES.    She said she did not know how often an H-1B visa
beneficiary from India would come and be “benched” upon arrival.

She stated that most H-1B visa workers would be immediately

placed at an end-client upon arrival in the United States and

that foreign workers usually don’t come to the United States

unless there is something for them to do.

            During the interview of West, SA Orozco and I

identified a home office area used by West, located adjacent to

the dining area of her residence.       The work area included a desk

and computer along with an external hard drive.          According to

West, the hard drive contained all of Smallboard’s electronic



                                       33
Case 2:20-mj-00545-DUTY Document 1 Filed 02/06/20 Page 45 of 50 Page ID #:45



files.    On or about January 31, 2020, the Honorable John Z.

Boyle, United States Magistrate Judge for the District of

Arizona, found probable cause to issue a search warrant for

West’s residence, including her home office, computer, and

external hard drive.

            4.     February 5, 2020 Follow-up Telephonic Interview
                   with V.V.

            On February 5, 2020, I spoke to V.V. via telephone.

V.V. stated that the SUBJECT PREMISES is located on the second
floor of 30 South San Gabriel Boulevard in Pasadena, California.

V.V. said that the second floor office is accessible via the

stairway in the back of the building next to the bathroom.

According to V.V., the first floor of the building is a

furniture store called “Décor” which is owned by PAREEK’s wife,

Deepali Pareek.      There is a rear entrance to the furniture store

adjacent to a customer parking lot.

                 TRAINING AND EXPERIENCE ON DIGITAL DEVICES 5
            Based on my training, experience, and information from

those involved in the forensic examination of digital devices, I

know that the following electronic evidence, inter alia, is

often retrievable from digital devices:



      5As used herein, the term “digital device” includes any
electronic system or device capable of storing or processing
data in digital form, including central processing units;
desktop, laptop, notebook, and tablet computers; personal
digital assistants; wireless communication devices, such as
paging devices, mobile telephones, and smart phones; digital
cameras; gaming consoles; peripheral input/output devices, such
as keyboards, printers, scanners, monitors, and drives; related
communications devices, such as modems, routers, cables, and
connections; storage media; and security devices.


                                       34
Case 2:20-mj-00545-DUTY Document 1 Filed 02/06/20 Page 46 of 50 Page ID #:46



           a.    Forensic methods may uncover electronic files or

remnants of such files months or even years after the files have

been downloaded, deleted, or viewed via the Internet.           Normally,

when a person deletes a file on a computer, the data contained

in the file does not disappear; rather, the data remain on the

hard drive until overwritten by new data, which may only occur

after a long period of time.       Similarly, files viewed on the

Internet are often automatically downloaded into a temporary

directory or cache that are only overwritten as they are

replaced with more recently downloaded or viewed content and may

also be recoverable months or years later.

           b.    Digital devices often contain electronic evidence

related to a crime, the device’s user, or the existence of

evidence in other locations, such as, how the device has been

used, what it has been used for, who has used it, and who has

been responsible for creating or maintaining records, documents,

programs, applications, and materials on the device.           That

evidence is often stored in logs and other artifacts that are

not kept in places where the user stores files, and in places

where the user may be unaware of them.        For example, recoverable

data can include evidence of deleted or edited files; recently

used tasks and processes; online nicknames and passwords in the

form of configuration data stored by browser, e-mail, and chat

programs; attachment of other devices; times the device was in

use; and file creation dates and sequence.

           c.    The absence of data on a digital device may be

evidence of how the device was used, what it was used for, and



                                       35
Case 2:20-mj-00545-DUTY Document 1 Filed 02/06/20 Page 47 of 50 Page ID #:47



who used it.    For example, showing the absence of certain

software on a device may be necessary to rebut a claim that the

device was being controlled remotely by such software.

           d.    Digital device users can also attempt to conceal

data by using encryption, steganography, or by using misleading

filenames and extensions.      Digital devices may also contain

“booby traps” that destroy or alter data if certain procedures

are not scrupulously followed.       Law enforcement continuously

develops and acquires new methods of decryption, even for

devices or data that cannot currently be decrypted.

           Based on my training, experience, and information from

those involved in the forensic examination of digital devices, I

know that it is not always possible to search devices for data

during a search of the premises for a number of reasons,

including the following:

           a.    Digital data are particularly vulnerable to

inadvertent or intentional modification or destruction.           Thus,

often a controlled environment with specially trained personnel

may be necessary to maintain the integrity of and to conduct a

complete and accurate analysis of data on digital devices, which

may take substantial time, particularly as to the categories of

electronic evidence referenced above.        Also, there are now so

many types of digital devices and programs that it is difficult

to bring to a search site all of the specialized manuals,

equipment, and personnel that may be required.

           b.    Digital devices capable of storing multiple

gigabytes are now commonplace.       As an example of the amount of



                                       36
Case 2:20-mj-00545-DUTY Document 1 Filed 02/06/20 Page 48 of 50 Page ID #:48



data this equates to, one gigabyte can store close to 19,000

average file size (300kb) Word documents, or 614 photos with an

average size of 1.5MB.

           The search warrants request authorization to use the

biometric unlock features of a device, based on the following,

which I know from my training, experience, and review of

publicly available materials:

           a.    Users may enable a biometric unlock function on

some digital devices.     To use this function, a user generally

displays a physical feature, such as a fingerprint, face, or

eye, and the device will automatically unlock if that physical

feature matches one the user has stored on the device.           To

unlock a device enabled with a fingerprint unlock function, a

user places one or more of the user’s fingers on a device’s

fingerprint scanner for approximately one second.          To unlock a

device enabled with a facial, retina, or iris recognition

function, the user holds the device in front of the user’s face

with the user’s eyes open for approximately one second.

           b.    In some circumstances, a biometric unlock

function will not unlock a device even if enabled, such as when

a device has been restarted or inactive, has not been unlocked

for a certain period of time (often 48 hours or less), or after

a certain number of unsuccessful unlock attempts.          Thus, the

opportunity to use a biometric unlock function even on an

enabled device may exist for only a short time.          I do not know

the passcodes of the devices likely to be found in the search.




                                       37
Case 2:20-mj-00545-DUTY Document 1 Filed 02/06/20 Page 49 of 50 Page ID #:49



           c.     In my training and experience, the person who is

in possession of a device or has the device among his or her

belongings at the time the device is found is likely a user of

the device.     However, in my training and experience, that person

may not be the only user of the device whose fingerprints are

among those that will unlock the device, and it is also possible

that the person in whose possession the device is found is not

actually a user of that device at all.        Furthermore, in my

training and experience, I know that in some cases it may not be

possible to know with certainty who is the user of a given

device, such as if the device is found in a common area of a

premises without any identifying information on the exterior of

the device.     Thus, it likely will be necessary for law

enforcement to have the ability to require other occupants of

the SUBJECT PREMISES to press their fingers against the
fingerprint sensor of the locked devices found during the search

of the SUBJECT PREMISES in order to attempt to identify the
device’s user(s) and unlock the devices via fingerprint.

           d.     Thus, the warrants I am applying for would permit

law enforcement personnel to, with respect to any device that

appears to have a biometric sensor and falls within the scope of

the warrants: depress the thumb- and/or fingerprints of the

person (to include PAREEK) onto the fingerprint sensor of the

device (only when the device has such a sensor), and direct

which specific finger(s) and/or thumb(s) shall be depressed; and

(2) hold the device in front of the face of the person (to

include PAREEK) with his or her eyes open to activate the



                                       38
Case 2:20-mj-00545-DUTY Document 1 Filed 02/06/20 Page 50 of 50 Page ID #:50



facial-, iris-, or retina-recognition feature, in order to gain

access to the contents of any such device.

                              VI. CONCLUSION
           For all of the reasons described above, there is

probable cause to believe that the items to be seized described

in Attachment B will be found in a search of the SUBJECT

PREMISES and the person described in Attachments A-1 and A-2.




                                         Manuel Gonzales, Special Agent
                                         U.S. Department of Labor
                                         Office of Inspector General


Subscribed to and sworn before me
this ____ day of February, 2020.



UNITED STATES MAGISTRATE JUDGE




                                       39
